Matter of Lasuree A.B. (Carla S.B.) (2016 NY Slip Op 05490)





Matter of Lasuree A.B. (Carla S.B.)


2016 NY Slip Op 05490


Decided on July 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-05183
 (Docket No. B-26550-13)

[*1]In the Matter of Lasuree A. B. (Anonymous). Catholic Guardian Services, petitioner-respondent;
andCarla S. B. (Anonymous), respondent-appellant, et al., respondent.


Francine Shraga, Brooklyn, NY, for respondent-appellant.
Magovern & Sclafani, Mineola, NY (Joanna M. Roberson and Frederick J. Magovern of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Kings County (Lillian Wan, J.), dated May 14, 2015. The order of fact-finding and disposition, after fact-finding and dispositional hearings, found that the mother permanently neglected the subject child, terminated her parental rights, and transferred guardianship and custody of the child to the petitioner, Catholic Guardian Services, and to the Commissioner of Social Services of the City of New York for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The petitioner, Catholic Guardian Services, commenced this proceeding, inter alia, to terminate the mother's parental rights to the subject child on the ground of permanent neglect. After fact-finding and dispositional hearings, the Family Court found that the mother permanently neglected the child, terminated her parental rights, and transferred guardianship and custody of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption. The mother appeals, contending that the court should have entered a suspended judgment.
The Family Court properly terminated the mother's parental rights, rather than entering a suspended judgment. The evidence adduced at the dispositional hearing established that termination of the mother's parental rights was in the best interests of the child (see Matter of Anastasia R. [Jessica R.], 133 AD3d 605). A suspended judgment was not appropriate given the mother's failure to acknowledge and address the issues preventing the child's return to her care (see Matter of Dupree J.P. [Richard P.], 128 AD3d 967, 968; Matter of Aaliyah L.C. [Jamie A.], 128 AD3d 955, 956; Matter of Zechariah J. [Valrick J.], 84 AD3d 1087, 1088; Matter of Amber D.C. [Angelica C.], 79 AD3d 865, 866).
RIVERA, J.P., BALKIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court